Citation Nr: 0704628	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968, 
and from July 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2004.  In September 2006, the appellant appeared at a 
videoconference hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  The veteran served in 
Vietnam and was awarded the Combat Infantryman Badge (CIB).  
In addition, service medical records show that in May 1967, 
he was referred to a psychiatry clinic, with a provisional 
diagnosis of "r[ule] o[ut] combat exhaustion."  These 
factors conclusively establish that that the veteran engaged 
in combat, and, accordingly, the provisions 38 U.S.C.A. 
§ 1154(b) are for application.  

However, there is conflicting evidence as to whether or not 
the veteran has PTSD.  The psychiatric evaluation in service 
in May 1967 resulted in an impression of situational anxiety 
and depression in a passive-dependent personality.  However, 
during his second period of service, he was diagnosed with a 
passive-aggressive personality disorder, and discharged due 
to unfitness.  In addition, he was hospitalized from May to 
June 1972 with a diagnosis of passive-aggressive personality 
disorder with depressive features.  

After that, there is no medical evidence of psychiatric 
treatment or evaluation until October 2003, when the veteran 
began regular VA mental health treatment.  The records of 
this treatment, dated from October 2003 to September 2006, 
while for the most part failing to show PTSD, nevertheless 
contain sufficient evidence of a PTSD diagnosis as to create 
a genuine conflict in the record.  In this regard, when 
initially evaluated, in October 2003, PTSD, depression, and 
anti-social personality traits were diagnosed; however, an 
evaluation the following month, by a different doctor, 
resulted in diagnoses of dysthymia and situational 
depression, and the doctor said the veteran did not currently 
meet the criteria for PTSD.  After that, with one exception, 
he was followed by this second doctor and two different 
therapists until March 2005 or later, and these providers did 
not find PTSD to be present.  The exception was an occasion 
in February 2004, when the veteran was evaluated by a 
different doctor at a different facility; this doctor 
diagnosed PTSD, but, noting that apparently PTSD had been 
established as a diagnosis in his problem list, said 
"Therefore, I will make a diagnosis on this, too."  Records 
dated from March to September 2006 show the veteran's mental 
health treatment by the same doctor who had initially 
diagnosed PTSD in October 2003.  These recent records do not 
show a diagnosis except in May 2006, when generalized anxiety 
disorder was the diagnosis, and June 2006, when PTSD with 
anxiety were diagnosed; no explanation for this change of 
diagnosis was provided.  A PTSD screen by a nurse in July 
2006 was entirely negative as well.  In a September 2006 
addendum, the doctor said his June 2006 diagnosis of PTSD 
with anxiety had been based on hallucinations, flashbacks, 
and the problems the veteran was having.  

Unfortunately, this conflict has not been resolved by the 
formal examinations of record.  In a VA examination in March 
2004, the examiner found that PTSD was not present, while a 
private examination in April and May 2005 resulted in a 
diagnosis of PTSD.  An additional examination by a board of 
two examiners in May 2006, which was supposed to resolve the 
matter, simply provided an assessment of anxiety disorder and 
personality disorder, without any discussion as to the 
conflicting evidence, or why PTSD was not found to be 
present.  In view of these factors, the veteran should be 
provided a comprehensive psychiatric examination, by a board 
of three, to determine if he has PTSD due to service.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA mental health 
treatment records dated from October 2006 
to the present.

2.  After obtaining the above VA records, 
schedule the veteran for a VA psychiatric 
examination, by a board of three 
examiners, to determine whether it is as 
likely as not that he has PTSD (under DSM-
IV criteria) related to service.  If so, 
and if there are also other co-existing 
psychiatric disorders found to be present, 
the examiners should state whether any 
such disorders can be clearly dissociated 
from PTSD.  The claims file, and copies of 
this remand, must be made available to the 
examiners for review and the examination 
report should reflect that such review is 
accomplished.  The opinion should explain 
why the examiners conclude that PTSD is, 
or is not, present, and reconcile the 
diagnosis with conflicting diagnoses of 
record.  If found warranted by the 
examiners, psychological testing should be 
conducted, and the results made available 
to the examiners.  A complete rationale 
for all opinions offered should be 
provided, with separate explanations if 
the examiners are unable to agree.  

3. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter.  The RO 
must consider all applicable laws and 
regulations, including 38 U.S.C.A. §  
1154(b).  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


